Citation Nr: 0122718	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-06 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel

REMAND

The veteran had active military service from March 1962 to 
July 1966.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California, which granted service 
connection for PTSD, with assignment of an initial 30 percent 
disability rating.  In April 2001, a hearing was held before 
the undersigned.  

Unfortunately, additional evidentiary development is needed 
prior to appellate disposition of this case.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); see also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  It cannot be 
said at this point that there is no possible additional 
notification or development action that is required under the 
VCAA for the reasons discussed below.  Therefore, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992). 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

It is clear that treatment records exist that have not been 
obtained.  First, the veteran has reported receiving 
psychiatric treatment at the VA facility in Long Beach, 
California, for many years.  VA records for treatment through 
July 1999 have been obtained.  However, the veteran's 
complete VA file, to include records for treatment since July 
1999, must be obtained because these records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Second, the veteran has reported receiving extensive private 
treatment for PTSD, to include at Kaiser and West Central 
Mental Health Center.  The RO previously requested the 
veteran's treatment records from West Central Mental Health, 
but only a summary was received.  To comply with the VCAA, 
the RO must ask the veteran for a complete list of physicians 
and facilities that have treated him for PTSD and then 
request copies of the actual treatment records.  Because this 
appeal is from the initial rating assigned to a disability 
upon awarding service connection, consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Since this claim is on appeal from the initial rating 
assigned from 1999, all evidence from 1999 to the present 
must be considered in determining the appropriate rating, 
including in "staged ratings" for the veteran's PTSD.

Since the veteran last underwent VA examination more than two 
years ago, he should undergo additional examination so that 
there is sufficient medical evidence as to the current 
severity of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the veteran 
provide a list of any private medical 
providers (to include West Central Mental 
Health Center and Kaiser) who have treated 
him for PTSD since 1999.  He should 
provide the appropriate releases so that 
the RO can request such records, and the 
authorizations for release of information 
must be completed in full. 

When requesting records from private 
physicians, the RO should specify that 
actual treatment records, to include all 
diagnostic test results, as opposed to 
summaries, are needed.  All efforts to 
obtain private treatment records, 
including follow-up requests, if 
appropriate, should be fully documented.  
If any private treatment records are not 
obtained, the RO should inform the veteran 
of the records that the RO was unable to 
obtain, including what efforts were made 
to obtain the records.  The RO should also 
inform the veteran what further action, if 
any, will be taken by the RO with respect 
to his claim for compensation.  Allow an 
appropriate period of time within which to 
respond.

2.  The RO must obtain the veteran's 
treatment records from the VA facility in 
Long Beach for all treatment since July 
1999.  The RO should continue to request 
these VA records, either until the 
records are obtained or it is reasonably 
certain that the records do not exist or 
that further efforts to obtain the 
records would be futile.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  After obtaining the veteran's 
treatment records, schedule him for a VA 
psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folder, including this remand.  The 
examiner should indicate in the report 
that the claims file was reviewed.  The 
examiner must provide a complete 
rationale for all conclusions and 
opinions.  

The examiner should conduct a detailed 
mental status examination.  Any necessary 
tests or studies should also be 
conducted.  It is requested that a Global 
Assessment of Functioning (GAF) score be 
assigned consistent with the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV).  The examiner 
should discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full.  Ensure that the examination 
report includes fully detailed 
descriptions of all opinions requested.  
If it does not, it must be returned to 
the examiner for corrective action.  
38 C.F.R. § 4.2; see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
must also ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, to 
include compliance with the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act.  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see 
also 66 Fed. Reg. 45620-45632 (August 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159).

5.  Thereafter, the RO should 
readjudicate this claim, with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  When readjudicating this claim, 
the RO should review the evidence of 
record at the time of the 1999 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's PTSD, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for this 
condition at any period of time since his 
reopened claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




